DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
The phrase “a plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction” was previously recited in the parent application 15/743,444, and it was explained in that application why this feature did not find proper support in that application.  Applicant did disclose “a plurality of magnets are provided at regular intervals along an outer circumference of the yoke” which is recited in paragraph [0053].  However, the feature of “a plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction” was previously explained to lack written description and introduce new matter. The Examiner explained in the action of 7/14/2021 how applicant provided two different and distinct interpretations for how to interpret paragraph [0053], which further emphasized why such a feature did not find proper support in the parent application.  For example, on 1/15/2021, applicant explained, with Referential Drawing X, how the magnetic circuits including the magnet, yoke, and sensor could be implemented, but in an interview on July 9th, 2021, which appears as the Office Action mailed 7/14/2021, applicant proposed an alternative and distinct interpretation.
The above emphasizes why the above noted claim phrase lacks proper written description as applicant has proposed more than one distinct interpretation and implementation for the claim phrase recited in paragraph [0053].  Applicant did not reasonably explain how applicant implemented the claim phrase as explained in the parent application, and none of the above figures were originally presented.  Instead, support for the above noted feature, in combination with the other claim features now recited, was added in new Figures 12-14 of the instant application, which were not found in the parent application.
In light of the above, the above noted claim phrase does not find full 112(a) support in the parent application, and this application is therefore available as prior art in light of, for example, Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012), in which a patent issuing from a parent application was applied as the sole prior art reference to render later CIP claims obvious.
Information Disclosure Statement
The information disclosure statement filed 9/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Note that the references listed under Cite No. 62-66 have not been provided, and as such, these documents have not been considered.
Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
As to Claims 2 and 5,
The term “monotonously” on the sixth to the last line contains a typographical issue.  While the specification also uses this term, as best understood, applicant means to recite “monotonically” and not “monotonously.”  See for example in paragraph [0027] where applicant initially recites that the change in what applicant, as best understood, considers the third region to be the term “monotonic” is used.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke to detect a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe” on the last seven lines of the first paragraph of the claim is indefinite.
At issue here is that Claim 1 is a method of using claim, but applicant, in the above phrase, is reciting an intended use of the plurality of Hall elements where applicant recites “to detect a density of a magnetic flux.”  Because method of using claims recite the actual use of the device, it is unclear if the intended use is required in the claim and it is unclear if applicant is positively reciting the detection of a density of a magnetic flux.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner.  It is suggested to either use functional language to state that the elements are configured to detect, or to positively recite the actual detection of the density.  
As to Claim 4,
The phrase “the plurality of Hall elements detecting a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe; and a defect depth calculating section which, based on an output from the plurality of Hall elements, (i) determines whether or not the magnetic pipe has a defect and (ii) calculates a depth of the defect in directions in which the magnetic pipe and the plurality of magnets face each other” on the last eleven lines is indefinite.
1) Applicant is reciting that the Hall elements are “detecting” a density, but such a recitation is indefinite because it amounts to a method step of using the Hall elements.  Meaning, reciting “the plurality of Hall elements detecting a density” is the same as reciting “detecting, with the plurality of Hall elements, a density.”  As explained in MPEP 2173.05(p), an apparatus claim that recites method steps of using the apparatus is indefinite.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner.  It is therefore suggested to recite “the plurality of Hall elements configured to detect a density.”
2) Applicant is reciting a “defect depth calculating section which, based on an output from the plurality of Hall elements, (i) determines whether or not the magnetic pipe has a defect and (ii) calculates a depth.”  This phrase is indefinite because, as explained above, applicant is essentially reciting two methods steps of using the defect depth calculating section, where on step is a step of determining, and the other is a step of calculating, with both steps using the defect depth calculating section.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner. It is therefore suggested to state that the calculating section is “configured to determine” and “configured to calculate” instead of the above claim language. 
As to Claims 5 and 8,
The phrase “the plurality of magnets generate the magnetic field” on lines 1-2 of the last paragraph is indefinite. 
Applicant is reciting that the magnets “generate” the magnetic field, but such a recitation is indefinite because it amounts to a method step of using the magnets.  Meaning, reciting “the plurality of magnets generate the magnetic field” is essentially the same as reciting “generating, with the plurality of magnets, the magnetic field.”  As explained in MPEP 2173.05(p), an apparatus claim that recites method steps of using the apparatus is indefinite.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner.  It is therefore suggested to recite “the plurality of magnets are configured to generate the magnetic field”.”
As to Claim 7,
The phrase “the plurality of Hall elements detecting a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe” on the last six lines is indefinite.
Applicant is reciting that the Hall elements are “detecting” a density, but such a recitation is indefinite because it amounts to a method step of using the Hall elements.  Meaning, reciting “the plurality of Hall elements detecting a density” is the same as reciting “detecting, with the plurality of Hall elements, a density.”  As explained in MPEP 2173.05(p), an apparatus claim that recites method steps of using the apparatus is indefinite.  It is further unclear which statutory category the claim should be examined under as applicant is reciting both apparatus features and method features in the same positive manner.  It is therefore suggested to recite “the plurality of Hall elements configured to detect a density.”
As to Claims 2-3, 5-6, and 8-9,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. (Tada) (US 2018/0202975 A1) in view of Hashimoto et al. (Hashimoto) (US 2012/0007596 A1).
As to Claims 1, 4, and 7,
Tada discloses A method of measuring a defect of a magnetic pipe so as to inspect the defect, comprising the steps of: measuring an output from a plurality of Hall elements by inserting, into the magnetic pipe (Paragraph [0069]), an inspection probe (100) including (i) a yoke (1) that is hollow cylindrical (Paragraph [0030]), (ii) a plurality of magnets (2) which are provided at regular intervals along an outer circumference of the yoke and which are polarized in a direction in which the plurality of magnets face the magnetic pipe (P) (Paragraph [0069]), (Figure 2), and (iii) the plurality of Hall elements which are provided on a plurality of magnetic circuits each of which extends from one of the plurality of magnets to the yoke and extends from the yoke to the magnetic pipe through an outside of said one of the plurality of magnets and returns from the magnetic pipe to said one of the plurality of magnets (Paragraph [0069]), (Figure 2), or extends from one of the plurality of magnets to the magnetic pipe and extends from the magnetic pipe to the yoke through an outside of said one of the plurality of magnets and returns from the yoke to said one of the plurality of magnets (Paragraph [0069]), (Figure 2), the plurality of Hall elements being arranged side by side with the plurality of magnets in an axial direction of the yoke to detect a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe (Paragraphs [0034],[0069]), (Figure 2), (Claim 1); and a defect depth calculating section which, based on the output from the plurality of Hall elements, (i) determines whether or not the magnetic pipe has a defect and (ii) calculates a depth of the defect in directions in which the magnetic pipe and the plurality of magnets face each other (Paragraph [0069]), (Claim 1).
Tada explains that a plurality of magnets are provided at regular intervals along an outer circumference of the yoke (Paragraph [0069]), but Tada does not explicitly disclose that the plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction.
Hashimoto discloses a plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction (Paragraphs [0059], [0060]), (Figures 1, 4, and 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Tada to include the plurality of magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction as taught by Hashimoto in order to advantageously make it possible to easily bond the permanent magnets onto the cylindrical yoke without need to secure the permanent magnets by vise or the like (Paragraph [0059]), and in order to advantageously making it easier to mount the magnets (Paragraph [0059]).
As to Claims 2 and 5,
Tada discloses wherein: in a relationship between a relative permeability of the magnetic pipe and a density of a magnetic flux density flowing through the plurality of magnetic circuits based on a magnetic field generated by the plurality of magnets, there are a first region, a second region, and a third region, the first region being a region where the density of the magnetic flux is small, the second region being a region where the density of the magnetic flux is at a moderate level, the third region being a region where the density of the magnetic flux is large and the relative permeability of the magnetic pipe monotonously decreases as the density of the magnetic flux increases; and the plurality of magnets generate the magnetic field such that the density of the magnetic flux flowing through the plurality of magnetic circuits is the density of the magnetic flux in the third region (Paragraphs [0038]-[0040]), (Figure 4/ note the three regions in the bottom graph of Figure 4 correspond to the claimed first, second, and third regions).
As to Claim 3,
Tada discloses  obtaining, before the measuring, a relational formula indicative of a relationship between an output from the plurality of Hall elements and a depth of a defect of the magnetic pipe to be inspected, the obtaining being carried out by associating, with use of a calibration magnetic pipe, an actual value of a depth of a defect of the calibration magnetic pipe with an output from the plurality of Hall elements, in the calculating, the depth of the defect of the magnetic pipe being calculated, based on the relational formula, in accordance with the output from the plurality of Hall elements (Claim 2), (Paragraph [0069]).
As to Claim 6,
Tada discloses a storage section in which a relational formula indicative of a relationship between an output from the plurality of Hall elements and a depth of a defect of the magnetic pipe to be inspected is stored, which relational formula is obtained by associating, with use of a calibration magnetic pipe, an actual value of a depth of a defect of the calibration magnetic pipe with an output from the plurality of Hall elements, the defect depth calculating section calculating, based on the relational formula, the depth of the defect of the magnetic pipe in accordance with the output from the plurality of Hall elements (Claim 4), (Paragraph [0069]).
As to Claim 9,
Tada in view of Hashimoto discloses the yoke is provided so as to face a surface of each of the plurality of magnets (Figures 1,2), which surface is opposite a surface which faces the magnetic pipe (Figure 2); and the plurality of magnetic circuits are formed by each of the plurality of magnets, the magnetic pipe, and the yoke (Figures 1,2), (Paragraph [0069]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2020/0319141 A1 to Tada et al. which discloses a defect measurement device including the use of a magnet, yoke, and Hall element, 2) US 2019/0025256 to Canni et al. which disclose a method of discriminating defects using Hall element and magnet, and 3) US 2018/0217097 to Tada et al. which discloses a defect measurement device and method including the use of a magnet, yoke, and Hall element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858